Judgment of the County Court, Kings County, convicting the defendant of the crimes of robbery in the first degree, grand larceny in the first *1001degree and rape in the first degree, affirmed. No opinion. Lazansky, P. J., Hagarty and Johnston, JJ., concur; Taylor, J. (dissenting): I dissent and vote for reversal and a new trial. The complaining witness admitted her inability to identify positively the defendant, a colored man, as her assailant. The prosecution’s case, in major part, rests upon claimed admissions of defendant to the police officer who, impersonating one under arrest for crime, occupied the same cell with defendant. The attitude and conduct of the trial judge were highly prejudicial to defendant and prevented a fair trial. This circumstance may not be overlooked, nor may it be passed under the provisions of section 542 of the Code of Criminal Procedure, in this case wherein the question of defendant’s guilt is a close one. A new trial is in order in the interest of justice. Close, J., concurs with Taylor, J.